PER CURIAM.
This is a disciplinary action brought by the Florida Bar against George E. Ollinger, a member of the Florida Bar. This action arose from an audit of Ollinger’s trust account conducted after the close of a previous disciplinary proceeding.* Pursuant to the results of that audit, the referee recommends that Ollinger be found guilty of violating disciplinary rules 2-106(A) (charging excessive fees), 2-106(E) (failure to prepare, execute, and retain closing statements), 3-104(C) (insufficient supervision of nonlawyer personnel), 3-104(D) (improper delegation of work to nonlawyer), and 9-102(B)(4) (failure to promptly pay to client funds to which he is entitled), as well as article XI, rule 11.02(4) (misapplication of funds held for a specific purpose) of the integration rule and certain bylaws thereunder as specified in the referee’s report. Neither party takes exception to the referee’s findings and recommendations. Accordingly, we adopt the referee’s report and impose the following disciplinary actions: (1) suspension from the practice of law in Florida for sixty (60) days with automatic reinstatement at the end of said suspension; (2) probation for a period of three (3) years during which time Ollinger will retain, at his own expense, the services of a certified public accountant who will review Ollinger’s trust account, contingency fee files, closing statements, and disbursements as detailed in the referee’s report and who shall submit monthly statements to the Florida Bar; and (3) restitution to certain clients in the amounts specified in the referee’s report. Judgment for costs in the amount of $4,087.82 is hereby entered against Ollinger, for which sum let execution issue. So that Ollinger can make arrangements to protect his clients’ interests, this suspension will be effective thirty days from the date of filing this opinion.
It is so ordered.
ADKINS, Acting C.J., and McDONALD, EHRLICH, SHAW and BARKETT, JJ., concur.

 See Florida Bar v. Ollinger, 478 So.2d 1068 (Fla.1985) (public reprimand for violations of disciplinary rules 1-102(A)(1) and 3-104(C), (D) of the Code of Professional Responsibility).